DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/1/2021 has been entered.

Response to Amendment
Applicants’ response filed 12/1/2021 amended claims 1 and 6 and cancelled claims 2 and 11 and added new claims 12-17.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 7/7/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneshige et al., US Patent Application Publication No. 2009/0023619 (hereinafter referred to as Kaneshige).  
Regarding claims 1-4 and 7, Kaneshige discloses a lubricating oil composition having a KV100 ranging from 7 to 15 mm2/s (as recited in claims 1 and 7) (see Abstract and Para. [0141]) comprising a base oil (as recited in component (B) of claim 4) (Para. [0103]) to which is added a viscosity index improver made by copolymerizing 70 to 85 mol% of ethylene monomeric units with 1-butene and 1-octene units (as recited in claims 1-2) (Para. [0046]) wherein the viscosity index improver has an intrinsic viscosity of 0.1 to 1 dl/g and a melting point of not more than 60°C (as recited in claims 1-3) (see Abstract).

Regarding claim 5, Kaneshige does not explicitly disclose the use of the lubricating oil composition in engine oils it is the position of the examiner that as 
Regarding claims 6 and 8-17, see discussion above.  

Claim Rejections - 35 USC § 102
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al., International Publication No. WO/2017/082182 (hereinafter referred to as Hayakawa – for citation purposes USPG-PUB No. 2018/0320102 is being used).  
Regarding claims 1-5 and 7, Hayakawa discloses a lubricating oil composition for use in engine and transmission oils (as recited in claims 1 and 5) (Para. [0311]) having a KV100 of 9.96 mm2/s (as recited in claim 1) (see Table 4) comprising a base oil (as recited in component (B) of claim 4) (see Table 4) to which is added a viscosity index improver made by copolymerizing 74 to 86 mol% of ethylene monomeric units with 1-butene and 1-octene units (as recited in claims 1-2) (see Abstract and Para. [0088]) wherein the viscosity index improver has an intrinsic viscosity of 0.85 dl/g and a melting point of not more than 100°C (as recited in claims 1-3) (see Table 3 and Para. [0023]).  

Regarding claims 6 and 8-17, see discussion above.  

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The co-pending '399 application discloses the same limitations as does the instant application and would therefore be obvious in light of the disclosures to Kaneshige and Hayakawa discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
9.	Applicants’ arguments filed 12/1/2021 regarding claims 1-17 have been fully considered and are not persuasive.  
	Applicants argue that the references discussed above do not anticipate the claims as instantly recited as the references do not teach specific embodiments with ethylene and C4-C8 alphaolefin copolymers.  This argument is not persuasive.  Firstly, there is significant overlap between what is taught in both prior art references (at the paragraphs cited above) and C4 or higher olefins.  Secondly, both references explicitly teach butene (naming butene) as a monomer to be polymerized with ethylene to form the copolymers therein and both references explicitly disclose butene is a most preferred monomer.  It is the position of the examiner that this is enough evidence to anticipate the claims as instantly recited.  
	Applicants discuss unexpected results but this argument is only germane to obviousness rejections.  There are presently no obviousness rejections in the record as the examiner is maintaining the position that the references discussed above render the claims as instantly recited anticipated.  However, if there were an obviousness rejection set forth it is the position of the examiner that applicants have not demonstrated unexpected results across the full scope of the claims.  The olefin copolymers have very 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771